  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 1 of 17 PageID #:2802




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
            Plaintiff,                      )
                                            )     Case No. 18 CR 48
      v.                                    )
                                            )     Judge John Z. Lee
Edward Bases and John Pacilio,              )
                                            )
            Defendants.                     )

                  MEMORANDUM OPINION AND ORDER

      Defendants Edward Bases and John Pacilio, who have been indicted on

charges stemming from their trading practices in various commodity futures

markets, move to compel the government to produce documents related to its 2016

request for information under the Mutual Legal Assistance Treaty (“MLAT”)

between the United States and the United Kingdom. Defendants contend that the

government submitted that request not because it was interested in obtaining

evidence for its investigation, but rather as a pretext to toll the statute of

limitations on the charges it was considering at the time. In a rather remarkable

development, the former lead prosecutor on this case, Ankush Khardori, now seeks

to intervene as a third party.   Although Khardori, who is no longer with the

Department of Justice, agrees with the government that Defendants are not

entitled to the production they demand, he claims that the 2016 MLAT request

was indeed pretextual.
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 2 of 17 PageID #:2803




      For the following reasons, the Defendants’ motion to compel, as well as

Khardori’s motions to intervene and for leave to appear pro hac vice, are denied.

Defendants’ motion to seal their unredacted memorandum in support of the motion

to compel is granted. The Court strikes the government’s sealed ex parte filing in

opposition to Khardori’s motion to intervene, as well as the pending motions

relating to that filing.

                               I.    Background

      On December 9, 2016—before any charging documents were filed in this

case, but after a grand jury had been impaneled—the government submitted an

MLAT request to the UK for information from several banks, including Bank of

America Merrill Lynch and Deutsche Bank (“the 2016 MLAT request”). On the

basis of this request, the government applied to Judge Ruben Castillo, then Chief

Judge of the Northern District of Illinois, for an order suspending the statute of

limitations as to, inter alia, commodities fraud and spoofing charges “arising out

of the grand jury’s investigation [of several banks,] their . . . current or former

employees . . . and related entities and individuals.” Gov.’s Ex Parte Application

for Suspension of Limitations at 1, ECF No. 240–3 (filed under seal); see 18 U.S.C.

§ 3292 (providing for the suspension of limitations periods in certain instances

when the government is obtaining evidence located abroad). On December 20,

2016, Chief Judge Castillo granted the application and entered an order tolling

the statute of limitations. ECF No. 120-1 (“the Tolling Order”).




                                        2
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 3 of 17 PageID #:2804




      In January 2018, the government filed a criminal complaint against the

Defendants.      See Compl., ECF No. 1.      The Complaint charged Bases with

commodities fraud, in violation of 18 U.S.C. § 1348, and spoofing, in violation of 7

U.S.C. §§ 6c(a)(5)(C), 13(a)(2), and 13c(a), for the period from June 2010 through

April 2014. Id. at 1 (continuous pagination). The Complaint also charged Pacilio

with commodities fraud, for the period from January 2010 through April 2011. Id.

Because commodities fraud has a six-year statute of limitations and spoofing has

a five-year statute of limitations, the Complaint relied upon the Tolling Order to

establish the timeliness of the charges. Id. at 4 n.1 (continuous pagination).

      Six months later, the grand jury returned an indictment charging the

Defendants with conspiracy to commit wire fraud and commodities fraud for the

period from 2007 through 2013, in violation of 18 U.S.C. § 1349. Indictment at 4–

9, ECF No. 66.     The Indictment also charged Bases with commodities fraud for

the period from June 2009 through January 2014 and Pacilio with commodities

fraud for the period from August 2009 through October 2014. Id. at 9–10. Finally,

the Indictment charged Pacilio with spoofing on four specific dates in 2014. Id. at

10–11. The charges in the Indictment were timely without any reliance on the

Tolling Order.

      In August 2018, as part of its initial discovery production, the government

produced the Tolling Order while informing the Defendants that the timeliness of

the Indictment’s charges did not depend on the Order. Mem. in Supp. Mot. to

Compel at 7, ECF No. 241.       The Defendants subsequently moved to compel




                                         3
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 4 of 17 PageID #:2805




production of the tolling application as well as the underlying MLAT request,

arguing that the documents were needed to better contextualize a cooperation

agreement between the government and a witness that had been reached shortly

before the return of the Indictment, and for determining if the 2016 MLAT request

had been legitimate or pretextual. See Mem. in Supp. of Defs.’ Joint Mot. for Bill

of Particulars and to Compel at 12–13, ECF No. 120. The government agreed to

produce the tolling application, but not the MLAT request itself. Gov.’s Opp. to

Joint Mot. for Bill of Particulars and to Compel at 4–5, ECF No. 136. The Court

orally denied the motion on January 16, 2020. ECF No. 236.

      In February 2020, media outlets reported that Ankush Khardori, the former

lead prosecutor on this case, had left the DOJ and filed a complaint with its Office

of the Inspector General (“OIG”) in which he claimed that the government had

used MLAT requests as a pretext to obtain tolling orders to buy more time to bring

fraud cases. See, e.g., ECF No. 241-2. Shortly thereafter, Defendants again asked

the government to produce documents relating to the 2016 MLAT request and

Khardori’s allegations as reported in the media. 2/4/20 Letter to Gov’t, ECF No.

241–4. More specifically, Defendants requested Khardori’s OIG complaint and the

documents it cited, the 2016 MLAT request, documents showing the government’s

purpose for submitting the MLAT request and tolling application, documents

revealing the government’s reason for previously refusing to produce documents

related to the MLAT request, and documents concerning any purported

misconduct by Khardori or any other prosecutor in connection with the case. Id.




                                         4
     Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 5 of 17 PageID #:2806




at 1–2. The government responded that it did not have any additional discoverable

materials to which Defendants were entitled under the Federal Rules of Criminal

Procedure or controlling caselaw. Resp. to Mot. to Compel at 6, ECF No. 257.

         On February 25, 2020, Defendants filed the instant motion to compel

production of these documents. Mot. to Compel, ECF No. 238. The motion is

grounded in the contention that the government based its tolling application on a

pretextual MLAT request and that this was misconduct that prejudiced the

Defendants. Mem. in Supp. Mot. to Compel at 1–3. Defendants add that the

documents are material to their trial preparation, including for cross-examination

of witnesses. Id. at 14–15.

         Two months after Defendants filed the instant motion to compel, Khardori

moved to address the motion as a third party. ECF Nos. 272, 295. While Khardori

claims that the Defendants are not entitled to the materials they seek, he suggests

that the government’s MLAT request may have in fact been pretextual. Khardori’s

Br. Regarding Mot. to Compel at 1–3, ECF No. 272. He adds that his intervention

is warranted by his desire to prevent the government from slandering him in its

filings and other statements in this case.       Khardori’s Reply in Supp. Mot. to

Intervene at 3, ECF No. 291.

                                    II.   Analysis

A.       Defendants’ Motion to Compel

         Defendants’ motion to compel discovery of information relating to the 2016

MLAT request is premised on the contention that the government engaged in




                                           5
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 6 of 17 PageID #:2807




“prejudicial misconduct” by seeking tolling of the statute of limitations on the basis

of that request.   Reply in Supp. of Mot. to Compel at 4, ECF No. 281.            But

Defendants have not made a colorable showing of either misconduct or prejudice.

See United States v. Goulding, 26 F.3d 656, 662 (7th Cir. 1994) (stating that to

compel discovery regarding claims of prosecutorial misconduct, the defendant

must show there is a “colorable basis” for the claims). Nor have Defendants made

a prima facie showing that the documents at issue are otherwise material to their

trial preparation. See Fed. R. Crim. P. 16(a)(1). As such, the motion to compel is

denied.

      1.     Defendants have not made a colorable showing of
             governmental misconduct.

      According to Defendants’ theory, when the government files an application

to toll the statute of limitations under 18 U.S.C. § 3292, it is representing

something to the court about its motivations for pursuing the foreign evidence.

See, e.g., Mem. in Supp. Mot. to Compel at 1, 14 (arguing that the government

“deceived” and “committed a fraud on the Court” in seeking the Tolling Order

because it allegedly had no “genuine need to obtain [the] foreign evidence”); id. at

3 (arguing that the Court should compel discovery on the ground that the

government violated its duty of candor by allegedly requesting foreign evidence

merely to suspend the limitations period). But Defendants’ theory finds no support

in the pertinent statutory text or the caselaw interpreting it.

      Starting with the statute itself, section 3292 provides that:




                                          6
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 7 of 17 PageID #:2808




      Upon application of the United States, filed before return of an
      Indictment, indicating that evidence of an offense is in a foreign
      country, the district court before which a grand jury is impaneled to
      investigate the offense shall suspend the running of the statute of
      limitations for the offense if the court finds by a preponderance of the
      evidence that an official request has been made for such evidence and
      that it reasonably appears, or reasonably appeared at the time the
      request was made, that such evidence is, or was, in such foreign
      country. . . .

      18 U.S.C. § 3292(a)(1). “The statute therefore requires a district court to

suspend the running of a statute of limitations upon an appropriate application

showing: (1) that evidence of an offense being investigated by a grand jury is in a

foreign country; and (2) that such evidence has been officially requested.” United

States v. Lyttle, 667 F.3d 220, 224 (2d Cir. 2012).

      Absent from this text is any instruction for the government to establish its

motivations behind seeking the requested evidence. Instead, in seeking tolling

under section 3292, the government need only show that the requested

information is in a foreign country and that the government has requested it. And,

whenever the government makes these representations and supports them by a

preponderance of the evidence, the statute provides that the district court “shall”—

i.e., is required to—toll the running of the limitations period, without consideration

of any other factors.

      Numerous courts have recognized the narrowness of this inquiry.             For

instance, the Second and Eleventh Circuits have held that, so long as the

government shows that an official request has been made for evidence reasonably

believed to be in a foreign country, the district court must order tolling




                                          7
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 8 of 17 PageID #:2809




notwithstanding other considerations, including “whether [the government] might

have been able to obtain the foreign evidence by other means” and whether the

evidence is “pivotal” to the prosecution. Lyttle, 667 F.3d at 225; see United States

v. Broughton, 689 F.3d 1260, 1273, 1275 (11th Cir. 2012) (stating that “a district

court’s inquiry [under § 3292] is constrained by the boundaries of the two elements

[i.e., an official request and evidence located in the foreign country] required by

[the statute],” and thus it is irrelevant to the court whether, inter alia, the

evidence is in fact “needed at trial” (emphasis added) (citing Lyttle, 667 F.3d at

225)).    Similarly, the Ninth Circuit in United States v. DeGeorge rejected the

defendant’s theory that tolling under § 3292 is limited to those instances where

the government does not already have the evidence in its possession, explaining

that such a limitation is “entirely without textual support in the statute.” 380

F.3d 1203, 1213 (9th Cir. 2004).

         It follows then that, so long as the government has established the two

statutory requirements—presence of information abroad and a request for it—the

government’s motivation behind the MLAT request is not relevant to whether the

applicable statute of limitations should be tolled; it must. See United States v.

Chen, No. 1-12-CR-350-03-SCJ, 2014 WL 5307518, at *13 (N.D. Ga. Oct. 15, 2014)

(finding “no case law supporting [defendant’s] argument that a pretextual MLAT

request voids [the request or any tolling order relying on it]”); United States v.

Kachkar, No. 16-20595-CR-GAYLES, 2018 WL 6933159, at *4 (S.D. Fla. Dec. 19,

2018) (rejecting that a tolling order under § 3292 is invalid even assuming that




                                         8
  Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 9 of 17 PageID #:2810




the government’s pursuit of foreign evidence “was merely a pretext, designed to

forestall the expiration of the statute of limitations”).

      Reasonable minds can disagree as to the wisdom of the process section 3292

lays out. But that debate is for the political branches of our government and

beyond the purview of this Court. See Ferguson v. Skrupa, 372 U.S. 726, 729 (1963)

(“Under the system of government created by our Constitution, it is up to

legislatures, not courts, to decide on the wisdom and utility of legislation.”). It is

worth noting, however, that section 3292 does not leave prosecutorial conduct

entirely unfettered. See United States v. Torres, 318 F.3d 1058, 1064 (11th Cir.

2003) (detailing two safeguards Congress placed in § 3292 against unlimited

prosecutorial discretion, namely a general three-year cap on the suspension period

and a six-month cap where the foreign government takes final action on the

evidentiary request before the statute of limitations would otherwise expire); see

also United States v. Hagege, 437 F.3d 943, 955 (9th Cir. 2006) (stating that § 3292

was crafted to “create a balance between permitting the government to obtain

foreign evidence and ensuring that the defendant is given the protections of

predictability and promptness which underlie statutes of limitations”). Whether

Congress, as it weighed various interests, should have added more safeguards

through, for example, requiring the government to establish certain purposes for

requesting the foreign evidence, or requiring the government to pursue the

evidence with some degree of diligence, see United States v. Bischel, 61 F.3d 1429,

1435 (9th Cir. 1995), is immaterial for present purposes. See DeGeorge, 380 F.3d




                                           9
    Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 10 of 17 PageID #:2811




at 1213 (“Regardless of whether it would be good policy to impose the requirements

urged by [the Defendant] before allowing suspension of the statute of limitations,

Congress did not do so.”).

        What is relevant now is that, based section 3292’s clear statutory text, the

government need only show by a preponderance of the evidence that the

information at issue is in foreign hands and that the government requested it. And

this is precisely what the government stated in its section 3292 application before

then-Chief Judge Castillo. 1       Moreover, Defendants here do not allege, and

certainly do not plausibly allege, that the tolling application itself was falsified, or

that the evidence described in the 2016 MLAT request did not exist or was

unrelated to matters within the scope of the government’s investigation.

        In short, contrary to Defendants’ characterization, the government’s

application for tolling under section 3292 did not deceive the Court as to the

government’s motivations for seeking foreign evidence through the 2016 MLAT

request, as it never made (nor needed to make) any representations to the Court

about those motivations in the first place. 2


1       The application and the accompanying declaration (which was submitted for in
camera review) merely assert facts that hew closely to section 3292’s narrow inquiry—
whether the government has requested evidence of an offense reasonably believed to be
in a foreign country. See, e.g., Gov.’s Ex Parte Application for Suspension of Limitations
at 7; Mem. in Supp. Mot. to Compel at 4 (noting that, in its “representations regarding its
need for the MLAT request,” the government stated only that “[t]he United States has
reason to believe that documents, records, and other evidence, related to these offenses is
located in the United Kingdom”).

2      Consistent with this reasoning, the Court also rejects the Defendants’ contention
that dismissal of the operative indictment would be appropriate if it were shown that the
2016 MLAT request was pretextual. See, e.g., Mem. Supp. Mot. to Compel at 3–4
(suggesting that this case should be dismissed if the government’s “true motivation”


                                            10
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 11 of 17 PageID #:2812




      2.     Defendants have not made a colorable showing of prejudice.

      Furthermore, even assuming arguendo that the Defendants have made a

colorable showing of prosecutorial misconduct, they have failed to show prejudice.

See, e.g., United States v. Antonelli, 234 F.3d 1274, 1274 (7th Cir. 2000) (stating,

in the context of a claim of pre-indictment delay, that a defendant must show that

“the delay caused actual and substantial prejudice” (citation omitted)).

Significantly, it is undisputed that the charges in the operative, second

superseding indictment do not rely on the Tolling Order at all.          See Second

Superseding Indictment, ECF No. 244; Mem. in Supp. Mot. to Compel at 14–15;

see also 3/9/2018 hearing in United States v. Bogucki, No. 18-cr-00021 (N.D. Cal.),

at 16, ECF No. 287-1 (stating that any inquiry into the government’s “true”

motivations for its evidentiary request underlying the § 3292 tolling order would

be “unnecessary or mooted” if the government filed a superseding indictment that

did not rely on that order).

      Undeterred, Defendants proffer two arguments for why they were

nonetheless prejudiced by the 2016 MLAT request and the associated Tolling

Order. First, they float the possibility that the government used the Order to

fraudulently induce cooperation of a witness, who agreed to assist the government

in the period between the filing of the Complaint and the return of the Indictment.

See Mem. in Supp. Mot. to Compel at 3; Reply in Supp. Mot. to Compel at 9.

Specifically, Defendants contend that the government used the MLAT request and


behind abandoning reliance on the Tolling Order is uneasiness about having applied for
that Order on the basis of pretextual MLAT request).


                                         11
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 12 of 17 PageID #:2813




the Tolling Order to deceptively give the witness the impression that he still could

face criminal charges for the tolled counts, even though the tolling order was

fraudulently obtained (at least, as Defendants see it). See id.

      Defendants’ argument fails for several reasons. First, much of the conduct

that formed the basis of the non-prosecution agreement between the witness and

the government took place into 2012—well within the six-year limitations period

for commodities fraud and the ten-year limitations period for wire fraud affecting

a financial institution with which Defendants were eventually charged. See Gov.’s

Sur-reply Regarding Mot. Compel. at 3–4, ECF No. 287; Reply in Supp. Mot. to

Compel at 15–16 (“By the time its cooperator agreed to a non-prosecution

agreement, much of the conduct alleged by the government . . . would have been

outside the applicable limitations period for the . . . charges under consideration

at the time.” (emphasis added)). That an individual faces potentially serious

criminal exposure is incentive enough for them to strike a deal with the

prosecution. See generally United States v. Marchan, 935 F.3d 540, 547–49 (7th

Cir. 2019). To say that the witness at issue here cooperated solely because he

feared being prosecuted for charges in addition to the already-serious charges of

commodities fraud and wire fraud is speculative, at best.

       Second, Defendants vaguely assert that the 2016 MLAT request and Tolling

Order caused them to “[lose] trading data for physical commodities and the market

for options on precious metals futures markets.” Mem. in Supp. Mot. to Compel at

6. Without much elaboration, Defendants contend that Bank of America Merrill




                                        12
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 13 of 17 PageID #:2814




Lynch, at some point, possessed potentially exculpatory data, but then discarded

that evidence by the time the Complaint was filed in January 2018. Id. at 13–14.

Had the government not filed for a Tolling Order, the argument goes, Defendants

likely would have been charged in late 2016 and, thus, been on notice to pursue

the data before it was destroyed. Id.

      But, Defendants provide no indication that they would have been able to

access the data even in late 2016. And they provide little or no detail about the

data itself—where and how it was maintained, why it was discarded, and the

typical retention period for such information. What is more, the bit of detail the

Defendants do provide—for example, they assert that some of the lost information

covers the period of 2008 through early 2011, Reply in Supp. Mot. Compel at 7

n.3—offers no confidence that the data, which allegedly had been deleted by the

beginning of 2018, would have still been available just thirteen months earlier.

      3.    Defendants have not shown that the documents at issue are
            material to their trial preparation.

      Apart from their direct claim of prosecutorial misconduct, the Defendants

contend that they are entitled documents relating to the 2016 MLAT request and

the tolling application because the documents are “necessary and material” for

their trial preparation. See Mem. in Supp. Mot. to Compel at 12–15; Fed. R. Crim.

P. 16(a)(1)(E) (“Upon a defendant’s request, the government must permit the

defendant to inspect and to copy . . . documents . . . material to preparing the

defense.”). Setting aside the government’s invocation of various privileges, see

Resp. to Mot. to Compel at 1–2, 11, Defendants fail to show why the documents



                                        13
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 14 of 17 PageID #:2815




would be material to their defense. See United States v. Mitrovich, No. 18 CR 789,

2020 WL 2084991, at *1 (N.D. Ill. Apr. 30, 2020) (“Rule 16(a)(1)(E) imposes on [the

defendant] the burden to ‘make at least a prima facie showing that the requested

items are material to his defense.’” (quoting United States v. Thompson, 944 F.2d

1331, 1341 (7th Cir. 1991))).

      Defendants first argue that the documents would be material to their cross-

examination of testifying FBI agents. Mem. in Supp. Mot. to Compel at 14; Reply

in Supp. Mot. to Compel at 14–15. To this point, Defendants suggest that they can

use the materials to establish investigative bias on the part of the agents, who

they claim were part of, or at least aware of, the government’s plan to “knowingly

[mislead] the Court” by filing the tolling request. Reply in Supp. Mot. to Compel

at 14; see United States v. Manske, 186 F.3d 770, 777 (7th Cir. 1999) (“[B]ias is one

of five acceptable methods of attacking a witness’s credibility.” (quoting United

States v. Lindemann, 85 F.3d 1232, 1243 (7th Cir. 1996)). But, as discussed above,

the government’s tolling application contained no statements as to motive, and

none were needed.      Moreover, even if motive were a proper area for cross-

examination, Defendants offer no evidence that any FBI agents knew about the

prosecution’s decision to apply for tolling or the reasons behind it. Reply in Supp.

Mot. to Compel at 14–15.

      Second, Defendants claim that the MLAT-related documents will enable

them to cross-examine the cooperating witness as to whether he was misled about

the extent of his criminal exposure and, thus, fraudulently induced into




                                         14
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 15 of 17 PageID #:2816




cooperating. Mem. in Supp. Mot. to Compel at 14–15; Reply in Supp. Mot. to

Compel at 15–16. But, as already noted, Defendants do not deny that the non-

prosecution agreement covered conduct that was unaffected by the Tolling Order.

See Reply in Supp. Mot. to Compel at 15–16. And, relatedly, it is not clear how

the documents pertaining to the 2016 MLAT request—even if they showed that

the request was pretextual—could help establish that the witness cooperated

because the government had exaggerated his criminal exposure.            Thus, while

Defendants certainly are entitled to cross-examine the witness regarding his

decision to cooperate, see, e.g., United States v. Hunter, 932 F.3d 610, 619 (7th Cir.

2019), they have not shown that the documents at issue would be material to those

efforts.

                                         ***

       In sum, the Defendants have not made a colorable showing of governmental

misconduct or prejudice, and they have not otherwise shown that the documents

relating to the MLAT request are material to the preparation of their defense.

Accordingly, Defendants’ motion to compel is denied.

B.     Khardori’s Motions to Intervene

       Turning to Khardori’s motions, his two motions for leave to intervene, and

his motion to appear pro hac vice are denied. See ECF Nos. 272, 294, 295. The

Federal Rules of Criminal Procedure do not provide for intervention by a third

party, see United States v. Kollintzas, 501 F.3d 796, 800 (7th Cir. 2007), and, to

the extent it is allowed, courts typically limit such intervention “to those instances




                                         15
    Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 16 of 17 PageID #:2817




in which a third party’s constitutional or other federal rights are implicated by the

resolution of a particular motion, request, or other issue,” United States v.

Carmichael, 342 F. Supp. 2d 1070, 1072 (M.D. Ala. 2004); see In re Associated Press,

162 F.3d 503, 506–08 (7th Cir. 1998).

        While Khardori states that he seeks to protect his “right not to be slandered”

by the government during this case, Khardori’s Reply in Supp. Mot. to Intervene

at 3, he fails to identify any provision in the Constitution or a federal law that

recognizes such a right.      See, e.g., Paul v. Davis, 424 U.S. 693, 711 (1976)

(observing that “the interest in reputation alone . . . is quite different from the

‘liberty’ or ‘property’” protected by the Due Process Clause).             Furthermore,

Khardori has not otherwise shown, through precedent or reason, that reputational

concerns may constitute an appropriate basis for third-party intervention in a

criminal case. To the extent that Khardori feels aggrieved by the statements made

by the government in this case, this is not the appropriate forum to pursue such

civil claims. Therefore, Khardori’s motions to intervene and related motion to

appear are denied.3




3      In denying Khardori’s motions for leave to intervene, the Court does not rely in
any manner on the government’s ex parte, sealed submission filed in response, see ECF
No. 290. Accordingly, the Court strikes that submission, as well as the pending motions
relating to it, see ECF No. 292 (the Defendants’ motion for reconsideration of the Court’s
decision to allow ECF No. 290 to be filed under seal), ECF No. 298 (Khardori’s motion to
receive a copy of ECF No. 290).


                                           16
 Case: 1:18-cr-00048 Document #: 364 Filed: 10/06/20 Page 17 of 17 PageID #:2818




                               III.   Conclusion

      For the reasons explained above, Defendants’ motion to compel, as well as

Khardori’s motions to intervene and for leave to appear pro hac vice, are denied.

Defendants’ motion to seal their unredacted memorandum in support of the motion

to compel is granted. The Court strikes the government’s sealed ex parte filing in

opposition to Khardori’s motion to intervene, as well as the pending motions

relating to that filing.



IT IS SO ORDERED                      ENTERED: 10/6/20


                                      __________________________________
                                      John Z. Lee
                                      United States District Judge


Dated: October 6, 2020




                                       17
